Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered June 28, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the evidence was legally insufficient to prove his guilt of felony murder (see also, People v Burch, 188 AD2d 479 [decided herewith]). Additionally, the defendant has not preserved for appellate review his contention that the court erred in failing to elaborate in its charge on the meaning of "forcible stealing” (see, People v Burch, supra). In any event, any error in that regard was harmless (see, People v Spencer, 188 AD2d 498 [decided herewith]).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Lawrence, Fiber and Miller, JJ., concur.